DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-22 were previously pending and subject to a non-final rejection dated August 18, 2020. In the Response, submitted on January 14, 2021, claim 1 was amended and claims 20-22 were cancelled. Therefore, claims 1-19 are currently pending and subject to the following final action below.

Information Disclosure Statement
The information disclosure statements submitted on January 14, 2021 was filed before the mailing of this final action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments filed on Page 7 of the Response, concerning the rejection of claims 20-22, under 35 U.S.C. 112(a) have been fully considered and are found persuasive in view of the cancelled claims.
Applicant’s arguments filed on Page 7 of the Response, concerning the rejection of claims 1-19, under 35 U.S.C. 112(b) have been fully considered but are not found persuasive.
On Page 7 of the Response, Applicant states “Applicant amends claim 1 to address the purported indefiniteness and requests that the rejection be withdrawn.
Examiner respectfully disagrees and notes that amending the claims to delete the “(iii) data from the at least one wireless transceiver”, does not remedy whether: (A) detecting a direction of travel, and detecting a speed of travel, and detecting entry of a vehicle into an area via the at least one vehicle detector is “in response to (i) the magnetometer data, and (ii) the accelerometer data”, or only (B) detecting entry of a vehicle into an area via the at least one vehicle detector is “in response to (i) the magnetometer data, and (ii) the accelerometer data.” 

Applicant’s arguments filed on Pages 7-8 of the Response, concerning the previous rejection of claims 1-22 under 35 U.S.C. 103 are moot in view of the amended rejection and references below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 15-18 recite “detect a direction of travel, a speed of travel, and entry of a vehicle into an area via the at least one vehicle detector in response to (i) the magnetometer data, and (ii) the accelerometer data.” It is unclear whether: (A) detecting a direction of travel, and detecting a speed of travel, and detecting entry of a vehicle into an area via the at least one vehicle detector is “in response to (i) the magnetometer data, and (ii) the accelerometer data” or just (B) detecting entry of a vehicle into an area via the at least one vehicle detector is “in response to (i) the magnetometer data, and (ii) the accelerometer data.” As Para. 27 (of Applicant’s PG Publication) explains that “the magnitude and direction of vibrations” (i.e., detecting a direction of travel) are detected only by the accelerometer; for examination purposes, the claim will be interpreted as (B).
Claims 2-19 are rejected by virtue of dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 11-12, 14-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0148230  to Richard (hereinafter “Richard”) in view of U.S. Patent Application Publication No. 2011/0057815 to King (hereinafter “King”), and further in view of U.S. Patent Application Publication No. 2017/0132922 to Gupta et al. (hereinafter “Gupta”).
In regard to claim 1, Richard discloses a vehicle sensing system, comprising: a vehicle sensing device comprising: at least one wireless transceiver configured to communicate a first signal with a wireless device of a user in a vehicle (Abst.; Paras. 31-32) (Parking meter 102 (i.e., a vehicle sensing device) further includes a detection module and a communication module (i.e., at least one wireless transceiver)....the communication  (i.e., a wireless device of a user in a vehicle)…. Thereafter, the communication module 110 may transmit a payment request message to the user device 112 (i.e., communicate a first signal with a wireless device of a user in a vehicle).)
Richard discloses the vehicle sensing device comprising: at least one vehicle detector comprising: a magnetometer configured to detect a change in a magnetic field and generate magnetometer data based on the change, the change in magnetic field caused by the vehicle (Para. 38, 43) (…the parking meter 102 may include a magnetic field sensor 210 (i.e., the vehicle sensing device comprising: at least one vehicle detector comprising: a magnetometer) for determining presence or absence of a vehicle in a parking space associated with the parking meter 102. The magnetic field sensor… provides measuring values to the central server 102, where the measuring values (i.e., configured to detect a change in a magnetic field and generate magnetometer data based on the change, the change in magnetic field caused by the vehicle) are representative of the presence or absence of the vehicle in the parking space.)
Richard discloses the vehicle sensing device comprising: a processor connected to the wireless transceiver and at least one vehicle detector (Paras. 31, 39, 43, and 45) (The parking meter 102 [which includes communication module 110 (i.e., the wireless transceiver) and the detection module 108/magnetic field sensor (i.e., the at least one vehicle detector)]  includes one or more processors 202 (i.e., a processor connected to).)
Richard discloses the processor is configured to receive (i) the magnetometer data; and detect entry of a vehicle into an area vial the at least one vehicle detector in 
Richard discloses the processor is configured to: determine information about the vehicle in response to the detecting the entry of the vehicle; wherein the information comprises a response of the mobile wireless electronic device to a prompt transmitted by the wireless transceiver requesting payment for a parking space (Abst.; Paras. 45 and 49) (...upon ascertaining the presence of the vehicle in the parking space, the communication module 110 may activate the session establishment unit 214 of the parking meter 102 (i.e., in response to the detecting entry of the vehicle)… the communication module 110 may transmit a payment request message comprising an ID corresponding to the location of the parking space to the user device 112 through the session establishment unit 214 (i.e., a prompt transmitted by the wireless transceiver requesting payment for a parking space)…the user device 112 may then transmit the payment request message to the central server over a parking payment session established with the central server 104 for facilitating payment of the parking charges (i.e., determine information about the vehicle…. wherein the information comprises a response 
Richard discloses transmitting the information about the vehicle to a server using the at least one wireless transceiver (Abst.; Paras. 48, 50) (…the communication module 110 (i.e., using the at least one wireless transceiver) may then transmit the payment request message (i.e., transmitting the information about the vehicle) to the central server 104 for facilitating the payment of the parking charges (i.e., transmitting the information about the vehicle to a server).)
Richard does not explicitly disclose or teach, however, King teaches the at least one vehicle detector comprising an accelerometer configured to detect vibrations and generate accelerometer data representative of the vibrations caused by the vehicle (Paras. 66-69 and 72) (The parking sensors 51, 52, and 53 can be any of various sensors to detect occupancy (and vacating) of the physical location associated with the space 50.  The parking sensor 51 could also be a contact sensor (including sensors such as an accelerometer or inclinometer) that is triggered by the weight of a vehicle (i.e., an accelerometer configured to detect vibrations) – in order to transmit an indication of an arrival event to one of the meters (i.e., and generate accelerometer data representative of the vibrations caused by the vehicle).)
As discussed above, Richard discloses the processor of the vehicle sensing device. Richard does not explicitly disclose or teach, however, King teaches that the processor is configured to: receive: (ii) the accelerometer data; and that detecting entry of a vehicle into an area via the at least one vehicle detector is in response to (ii) the accelerometer data (Paras. 48, 65-67and 72)  (Regardless of which type of sensors are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the accelerometer/the accelerometer data of King in the parking meter of Richard with the motivation of providing additional sensors for accuracy, that are sufficiently sensitive sensors to detect a vehicle that is present in the parking space, but that are not so sensitive that they produce a "false positive" signal (See Para. 67 of King).
As discussed above, Richard teaches the processor. Richard in view of King does not explicitly disclose or teach, however Gupta teaches the processor configured to detect the direction of travel, and a speed of travel (Paras. 52, 58, 60) (The one or more other vehicle sensors of the sensing system 212 (connected to the microprocessor 202) may be used to sense or detect a direction of travel … and/or speed…of the first vehicle104 (i.e., detecting the direction of travel, and a speed of travel).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include vehicle information of Gupta in the system of Richard in view of King 
In regard to claim 6, Richard does not explicitly disclose or teach, however King teaches wherein the processor is configured to determine whether the vehicle is entering or leaving the area based on a series of vibrations recorded by the accelerometer (Paras. 65-68) (Parking sensors 52 detect the presence of a vehicle in the associated space and can be sensors such as contact sensors (e.g., accelerometer).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of King in the system of Richard for the reasons as discussed above in regard to claim 1.
In regard to claim 11, Richard discloses wherein the processor is also configured to, after transmitting information about the vehicle to the server, receive a payment prompt from the server via the at least one wireless transceiver (Para. 50-51) (Upon receiving the payment request message (i.e., after transmitting the information about the vehicle to the server), the central server 102 may validate the occupancy of the parking space based on the predefined charging policy…and may subsequently transmit an authorization status to the parking meter 102 (i.e., receive a payment prompt from the server via the at least one wireless transceiver).)
Richard does not explicitly disclose or teach, however, King teaches wherein the at least one vehicle sensing device further comprises an output device coupled to the processor; and presenting the payment prompt (of Richard) to a user via the output device (Fig. 2; Paras. 48-50) (Meter unit (i.e., vehicle sensing device device) includes a user interface 18 that includes a display 102 (i.e., an output device coupled to the processor). The control module 16 is coupled to the user payment interface and is configured to receive payment information regarding the amount of a payment and/or card or token 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of King in the system of Richard, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to provide payment information to the user.
In regard to claim 12, Richard does not explicitly disclose or teach, however, King wherein the at least one vehicle sensing device further comprises a payment acceptance device coupled to the processor; and wherein the processor is also configured to, after presenting the payment prompt to the user device via the output device, accept payment from the user via the payment acceptance device (Fig. 2; Paras. 48-50) (Meter unit (i.e., vehicle sensing device) includes a user interface 18 that includes a display 102 (i.e., an output device coupled to the processor). The control module 16 is coupled to the user payment interface and is configured to receive payment information (i.e., a payment acceptance device coupled to the processor) regarding the amount of a payment and/or card or token information received at the payment interface (i.e., accept payment from the user via the payment acceptance device).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of King in the system of Richard, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 
In regard to claim 14, Richard does not explicitly disclose or teach, however, King teaches wherein the processor is also configured to, via the at least one vehicle detector determine which parking space at the area the vehicle is parked in, transmit information about that parking space to the server via the at least one wireless transceiver (Paras. 71-73) (Vehicle sensors 51, 52 and 53 can sense an identifier associated with the vehicle that is parking at a meter 10. Parking sensors 51, 52, 53 are configured to transmit an indication of an arrival event to one of the meters 10 that is uniquely associated with the parking space 50. Each of the parking sensors 51, 52, 53 has an ID, e.g., a serial number, that is transmitted with the arrival event indication to the parking meters 10. The local data manager 22, or alternatively the central data manager 26, maintains a data base that associates the parking sensor IDs with tag IDs, meter IDs, and location information. This database is used to keep track of which locations are occupied and to keep track of the currency collected and handling credit or debit card transactions associated with each location (space).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the transmission of a serial number related to the sensors of the parking meter King to the parking management system of Richard in order to keep track of which locations are occupied and to keep track of the currency collected and handling credit or debit card transactions associated with each location (See Para. 73 of King
In regard to claim 15, Richard does not explicitly disclose or teach, however, King teaches wherein the at least one vehicle sensing device further comprises an output device coupled to the processor (Fig. 2; Paras. 48-50) (Meter unit (i.e., vehicle sensing device device) includes a user interface 18 that includes a display 102 (i.e., an output device coupled to the processor).)
Richard does not explicitly disclose or teach, however, King teaches wherein the processor is also configured to receive authorization for the vehicle to be parked in the parking space via the wireless transceiver, in response to transmission of the information about the parking space and to communicate the authorization for the vehicle to be parked in the space to a user via the output device (Paras. 48, 71-73, 83-85) (An RFID tag on the vehicle could be activated by any one of the sensors 51, 52 or 53 that is located on the meter. The parking sensor 51, 52 or 53 can wirelessly communicate the vehicle identifier to the meter 10. The vehicle identifier could be stored at the data manager and linked with a user identifier (e.g., a RFID tag identification number), the credit/debit card, phone information and/or email information of the registered user (i.e., in response to transmission of the information about the parking space). The local data manager 22, or alternatively the central data manager 26, maintains a data base that associates the parking sensor IDs with tag IDs, meter IDs, and location information. Initiating the payment session at block 2004 includes a parking sensor (e.g., one of the parking sensors 51, 52 or 53 shown in FIGS. 4 and 5) sensing an identifier associated with a vehicle that is parking at a parking meter (i.e., receive authorization for the vehicle to be parked in the parking space via the wireless transceiver, in response to transmission of the information about the parking space). The control module 16 of the parking meter causes the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include displaying the purchased time of King in the parking meter of Richard in order to keep track of which locations are occupied and to keep track of the currency collected and handling credit or debit card transactions associated with each location (See Para. 73 of King).
In regard to claim 18, Richard discloses wherein the processor is also configured to, via the at least one vehicle detector, determine an entry time of the vehicle into a given parking space and an exit time of the vehicle from the given parking space, and transmit the entry time and exit time to the server (Claim 7; Para. 36) (wherein the method further comprises: detecting, by the parking meter…a departure of the vehicle from the parking space using the magnetic field sensor (i.e., wherein the processor is also configured to, via the at least one vehicle detector, determine an exit time of the vehicle from the given parking space)… transmitting, by the parking meter …. a time period for which the vehicle was parked at the parking space (i.e., determine an entry time of the vehicle into a given parking space) to the central server (i.e., transmit the entry time and exit time to the server )….for initiating payment of the parking charges corresponding to the time period). 
In regard to claim 19, Richard discloses wherein the processor is also configured to calculate a payment amount based on the entry time and the exit time (Claim 7; Para. 36) (…transmitting, by the parking meter …. a time period for which the vehicle was parked at the parking space to the central server (i.e., based on the entry time and the 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Richard in view of King, and further in view of Gupta as applied to claim 1, and even further in view of U.S. Patent Application Publication No. 2015/0367234 to Jones et al. (hereinafter “Jones II”).
In regard to claim 2, Richard discloses wherein the one wireless transceiver comprises a wireless network transceiver and a Bluetooth receiver (Paras. 27, 49) (Parking meter 102 (which includes the communication module 110) (i.e., wherein the one wireless transceiver) communicates to the central server through a network 106 (i.e., comprises a wireless network transceiver)… the communication module 110 (i.e., the one wireless transceiver comprises) may activate the session establishment unit 214 (which includes a Bluetooth device) of the parking meter 102 …the session establishment unit may receive a session establishment request from the user device for establishing a session with the user device of the user (i.e., includes a Bluetooth receiver).)
Richard in view of King and further in view of Gupta does not explicitly disclose or teach, however, Jones II teaches wherein the processor is also configured to transmit an application trigger via the Bluetooth receiver (Paras. 29) (The device may include a communication module 630 (e.g. a Bluetooth chipset) that can communicate instructions to and from a host device. The device may include a processor 640...The processor 640 may receive an indication that the action button has been pressed and dispatch an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the activation signal that causes the launch of an application in of Jones II in the session establishment unit of Richard in view of King, and further in view of Gupta, with the motivation of turning on or wake up an application if it is inactive (See Para. 28 of Jones II). 

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Richard in view of King, and further in view of Gupta as applied to claim 1, and even further in view of U.S. Patent Application Publication No. 2013/0103200 Tucker et al. (hereinafter “Tucker”).
In regard to claim 3, as discussed above in regard to claim 1, Richard discloses a vehicle sensing device comprising at least one transceiver, at least one vehicle detector and a processor. Richard discloses at least one additional vehicle sensing device (which comprises at least one transceiver, at least one vehicle detector and a processor as discussed above in claim 1), wherein the at least one transceiver of each vehicle sensing device comprises a wireless network transceiver and a Bluetooth transceiver receiver (Paras. 27, 49) (…parking management system 100 includes one or more parking meters 102-1, 102-2 (i.e., one additional vehicle sensing device)….Parking meter 102 (which includes the communication module 110) (i.e., wherein the at least one transceiver of each vehicle sensing device comprises) communicates to the central server through a network 106 (i.e.,  a wireless network transceiver)… the communication module 110 (i.e., 
Richard in view of King and further in view of Gupta does not explicitly disclose or teach, however, Tucker teaches wherein the processors of the vehicle sensing devices are configured to cooperate, using their respective Bluetooth transceivers, to determine a position of a wireless device in wireless communication with at least one of the vehicle sensing devices via Bluetooth communications (Paras. 5, and 104) (Communications between the portable computing device, parking system and vehicle can be based on one or more wireless connections, such as Bluetooth and/or Bluetooth LE connections.  Portable computing device 102 can communicate with one or more of the wireless sensors at any given point in time in order to obtain location information. The location information received from the one or more wireless sensors can be used by portable computing device 102 to triangulate its current location and/or the location of vehicle 116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the communications with the sensors of Tucker in the session establishment units of Richard in view of King and further in view of Gupta, in order to leverage a network of Bluetooth LE sensors to enable cheap and power efficient sensors to be deployed, and to use the position of the wireless device in order to provide updated guidance instructions to the user (See Pars. 103 and 104 of Tucker
In regard to claim 5 Richard in view of King and further in view of Gupta does not explicitly disclose or teach, however, Tucker teaches wherein the processors of the plurality of vehicle sensing devices cooperate to determine the position of the wireless device using Bluetooth signal triangulation (Paras. 5 and 104) (Communications between the portable computing device, parking system and vehicle can be based on one or more wireless connections, such as Bluetooth and/or Bluetooth LE connections. Portable computing device 102 can communicate with one or more of the wireless sensors at any given point in time in order to obtain location information. The location information received from the one or more wireless sensors can be used by portable computing device 102 to triangulate its current location and/or the location of vehicle 116)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Tucker in the system of Richard in view of King and further in view of Gupta does not explicitly disclose or teach, however, Tucker since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable, because using Bluetooth signal triangulation enables cheap and power efficient sensors, since the sensors are cost effective they are able to deploy more sensors which in turn increases the accuracy of determining the specific location of a portable computing device (See Para. 135 of Tucker).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Richard in view of King, and even further in view of Gupta, and even further in view of Tucker, as applied to claim 3, and even further in view of U.S. Patent Application Publication No. 2012/0095791 to Stefik et al. (hereinafter “Stefik”).
In regard to claim 4, Richard does not explicitly disclose or teach, however, King teaches wherein each vehicle device further comprises an output device (Fig. 2; Paras. 48-50) (Meter unit (i.e., each vehicle device) includes a user interface 18 that includes a display 102 (i.e., an output device).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of King in the system of Richard, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in order to provide information to the user.
Richard in view of King, and further in view of Gupta and even further in view of Tucker does not explicitly disclose or teach, however, Stefik teaches wherein the processors of the plurality of vehicle sensing devices are configured to cooperate to direct a user of the wireless device to an authorized parking space via their respective output devices (Paras. 58-60) (…each parking space 24 is equipped with a parking availability indicator 23. The parking indicator 23 could be locally connected to a nearby parking device 21 or….server 11...Analogous to traffic lights that indicate when vehicles may enter into intersections, parking indicators 23 indicate when vehicles may use parking 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the parking indicators of Stefik in the parking meters of Richard in view of King, and further in view of Gupta, and even further in view of in order to provide additional help to a driver when the driver is disallowed from checking in to a parking space already reserved for someone else (See Para. 99 of Stefik).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Richard in view of King, and further in view of Gupta as applied to claim 1, and even further in view of U.S. Patent No. 5,491,475 to Rouse (hereinafter “Rouse”).
In regard to claim 7, Richard in view of King, and further in view of Gupta, does not explicitly disclose or teach, however, Rouse teaches wherein the information about the vehicle determined by the processor is at least one of a vehicle size, a vehicle weight, and a  vehicle configuration estimated based on the magnetometer (Col. 5, lines 8-14) (With a particular kind of magnetometers, it is possible to differentiate even between different types of trucks or other vehicles (i.e., configuration). T.sub.3 is the signal period that represents the length of a vehicle. To get more detailed information, MR sensor 10 functions as a "point" sensor in that it generates a signal based on the magnetic field properties in a very localized region above sensor 10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the magnetometer features of Rouse in magnetometer data of Richard in view of King, and further in view of Gupta with the motivation of having benefits of manometer measuring capabilities - higher sensitivity, as well as separately detect two vehicles spaced only about a foot apart (See Col. 2, lines 11-20 of Rouse).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Richard in view of King, and further in view of Gupta, as applied to claim 1, and even further in view of U.S. Application Publication No. 2014/0368327 to Darrer (hereinafter “Darrer”).
In regard to claim 8, Richard does not explicitly disclose or teach, however, King teaches wherein the at least one vehicle detector comprises an RFID reader (Paras. 24-26) (An RFID tag on the vehicle could be activated by any one of the sensors 51, 52 or 53 that is located on the meter, on the curb or in the street in the parking space, respectively…  the user will press a button on the parking meter to activate a RFID tag reader of the parking meter ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the RFID sensing sensors of the parking meter of King, to the parking meter of Richard, with the motivation of being able to provide quick parking payment (See Para. 26 of King).  
Richard in view of King and further in view of Gupta does not explicitly disclose or teach, however Darrer teaches wherein the information about the vehicle determined by the processor includes a code associated with tires used by the vehicle (Para. 5) (The RFID-tag comprises a memory module which is configured to store the information related 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the tire code/identification information in Darrer in the information of Richard in view of King, and further in view of Gupta with the motivation of providing as much identification information of the user/vehicle of Richard in view of King, and further in view of Gupta.
In regard to claim 9, Richard does not explicitly disclose or teach, however, King teaches the processor is also configured to accept payment from the user via the RFID reader (Paras. 24-26) (…the user will press a button on the parking meter to activate a RFID tag reader of the parking meter and will present an RFID tag in close proximity to the parking meter…Making payment using an RFID tag and the parking meter RFID reader can be just as quick as payment with a coin or credit card).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the RFID sensing sensors of the parking meter of King, to the parking meter of Richard, with the motivation of being able to provide quick parking payment (See Para. 26 of King).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Richard in view of King, and further in view of Gupta as applied to claim 1, and even further in view of U.S. Application Publication No. 2011/0137773 to Davis (hereinafter “Davis”).
In regard to claim 10, Richard discloses wherein the at least one transceiver comprises a wireless network transceiver and a Bluetooth receiver (Paras. 27, 49) (Parking meter 102 (which includes the communication module 110) (i.e., wherein the at least one transceiver comprises) communicates to the central server through a network 106 (i.e.,  a wireless network transceiver)… the communication module 110 (i.e., the one wireless transceiver comprises) may activate the session establishment unit 214 (which includes a Bluetooth device) of the parking meter 102 …the session establishment unit may receive a session establishment request from the user device for establishing a session with the user device of the user (i.e., comprises a Bluetooth receiver).)
Richard in view of King, and further in view of Gupta, does not explicitly disclose or teach, however, Davis teaches wherein the information about the vehicle determined by the processor includes a number of Bluetooth enabled devices within the vehicle as detected by the Bluetooth receiver (Para. 53) (The geo-fence may be defined by a network operator using GPS coordinates, or using a plurality of road side NFC transceivers equipped with BLUETOOTH ® Wi-Fi, or a similar short-range protocols. Once it is determined that the location is an HOV lane, smart vehicle determines the number of passengers in the smart vehicle S881. This is determined by detecting the presence and unique identifiers of the wireless communication devices inside the smart vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include detecting the presence and Davis to the vehicle information of Richard in view of King, and further in view of Gupta, with the motivation of providing ease of billing/sharing, as any occupant can be billed for the vehicle being in a particular location and the system can transmit a prompt to all occupants’ wireless devices in order to request a payment (See Para. 38 of Davis).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Richard in view of King, and further in view of Gupta, as applied to claim 11, and even further in view of Stefik.
In regard to claim 13, Richard in view of King, and further in view of Gupta, does not explicitly disclose or teach, however, Stefik 
Richard in view of King, and further in view of Gupta, does not explicitly disclose or teach, however, Stefik teaches to determine whether the vehicle has left the area via the at least one vehicle detector and notify a parking lot operator if the vehicle has not left the area (Paras. 107-110) (If the driver is in violation or fails to fulfill the terms of the parking agreement (step 94), such as where the driver is not authorized to park there, has not paid the required parking fee, or does not move his vehicle within short grace period, the parking services 12 can automatically take appropriate action against the offending driver (step 96), including alerting parking authorities about the parking violation, logging the violation, or otherwise enabling guided enforcement, as further described below with reference to FIG. 21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Stefik in the system of Richard in view of King, and further in view of Gupta , since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable, for billing purposes, because notifying a parking lot operator about the occurrence of a violation (e.g. unpaid parking) allows them to undertake enforcement action such as issuing a citation, summoning a tow truck, or other action (See Para. 232 of Stefik).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Richard in view of King, and further in view of Gupta, as applied to claim 14, and even further in view of U.S. Patent Application Publication No. 2015/0138001 to Davies et al. (hereinafter “Davies”).
In regard to claim 16, Richard does not explicitly disclose or teach, however, King teaches wherein the at least one vehicle sensing device further comprises an output device coupled to the processor (Fig. 2; Paras. 48-50) (Meter unit (i.e., vehicle sensing device device) includes a user interface 18 that includes a display 102 (i.e., an output device coupled to the processor).)
Richard in view of King, and further in view of Gupta, does not explicitly disclose or teach, however, Davies teaches wherein the processor is also configured to receive authorization for the vehicle to be parked in the parking space via the wireless transceiver in response to transmission of the information about the parking spaces (Paras. 48 and 159) (At this point, the vehicle detection and recognition system (101) identifies the vehicle's license plate number, and the computer system checks to determine if the vehicle (104) is registered. The dynamically updatable display device (100), vehicle detection and recognition system (101), and remote cameras (102) are connected to a computer (108) via one or more of a network cable, serial cable, or USB cable (109), or wireless connection. Assuming that the vehicle operator (127) has previously registered their vehicle (104) (i.e., information about the parking space), the vehicle operator (127) can pull into the empty reserved parking space (105) and park).
Richard in view of King, and further in view of Gupta, does not explicitly disclose or teach, however, Davies teaches to communicate the lack of authorization for the vehicle to be parked in the space to a user via the output device (Para. 159) (If the vehicle 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the unauthorized vehicle display of Davies in meter of Richard in view of King, and further in view of Gupta with the motivation of letting the vehicle operator to know that the system doesn’t recognize their vehicle and that they must register their vehicle or it may be towed (See Para. 159 of Davies).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Richard in view of King, and further in view of Gupta, and even further in view of Davies, as applied to claim 16, and even further in view of Stefik.
In regard to claim 17, Richard in view of King, and further in view of Gupta, and even further in view of Davies does not explicitly disclose or teach, however, Stefik teaches wherein the processor is also configured to, via the at least one vehicle detector, determine whether the vehicle has left the parking space within a given amount of time after communication of lack of authorization (Pars. 252-253) (If an unauthorized driver tries to check in for parking in a parking space 24 reserved for someone else, the parking services 12 can refuse payment and deny parking (i.e., communication of lack of authorization). If the unauthorized driver does not remove his vehicle within a state time, the parking services 12 could, for instance, summon a parking enforcement officer to issue a ticket and a tow truck to remove the offending vehicle).
Richard in view of King, and further in view of Gupta, and even further in view of Davies does not explicitly disclose or teach, however, Stefik teaches to notify a parking 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the summoning of a parking enforcement officer as taught by Stefik in the parking system of Richard in view of King, and further in view of Gupta, and even further in view of Davies with the motivation that summoning the parking enforcement officer, would allow them to undertake enforcement action such as issuing a citation, summoning a tow truck, or other action (See Para. 232 of Stefik).

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUPANGINI SINGH/
Primary Examiner, Art Unit 3628